Case: 4:17-cr-00095-RWS Doc. #: 374 Filed: 01/22/20 Page: 1 of 4 PageID #: 1848




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI

 UNITED STATES OF AMERICA,                 )
                                           )
               Plaintiff,                  )
                                           )    No.: 17 CR 95
 vs.                                       )
                                           )
 OSCAR DILLON, III, et al.,                )
                                           )
              Defendant.                   )


 DEFENDANT OSCAR DILLON III’S MOTION FOR LEAVE TO FILE JURY
             INSTRUCTION ON JANUARY 27, 2020

        COMES NOW, Defendant, OSCAR DILLON, III, by and through his

undersigned attorneys, ad respectfully ask for leave to file his jury instruction on

Monday, January 27, 2020, a request that the government does not object to. In

support, the following is offered:

        1.   Jury trial in the instant matter is scheduled to begin on February 3,

2020. A final pretrial conference is scheduled for January 29, 2020.

        2.   On January 9, 2020, this Court filed its Order Setting Forth Trial

Procedures in Criminal Cases. See Dkt. No. 370.

        3.   Among other instructions, this Court indicated that both the

government and defense counsel shall provide proposed instructions ten days prior

to trial. See Dkt. No. 370 (pg. 4, ¶ 8(A)). Ten days prior to trial is January 24,

2020.

        4.   The undersigned believes that it may be more efficient for the

government to file that proposed jury instructions first, allow defense counsel to
Case: 4:17-cr-00095-RWS Doc. #: 374 Filed: 01/22/20 Page: 2 of 4 PageID #: 1849




simply respond to their proposed instruction by indicating which instructions the

defense objects to, which instructions the defense requests an alternative version

of, and providing any additional instruction which the defense believes the

government left out. Defense counsel suspects that there will be no issue with the

majority of the instructions proposed by the government. By allow defense counsel

to response to the government’s proposed instructions rather than file

contemptuous proposed instruction will streamline any issues which may arise and

allow for a more efficient pretrial conference.

      5.     By allowing this filing schedule for proposed jury instructions, this

Court will still have all of the relevant filings two days prior to the schedule

pretrial conference.

      6.     The undersigned spoke with Assistant U.S. Attorney Michael Reilly

who indicated he does not object to the instant request.

      Wherefore, for the reasons set forth above, defendant Oscar Dillon III

respectfully asks this Honorable Court to enter an order allowing his counsels to

respond to the government’s proposed jury instruction by January 27, 2020 as

opposed to filing contemporaneous proposed instruction on January 24, 2020.

                                        Respectfully submitted,



                                         /s/ Vadim A. Glozman
                                        An Attorney for Oscar Dillon, III




                                           2
Case: 4:17-cr-00095-RWS Doc. #: 374 Filed: 01/22/20 Page: 3 of 4 PageID #: 1850




Blaire C. Dalton, #6305696IL
DALTON LAW, LLC
53 W. Jackson Blvd., Ste. 1550
Chicago, Illinois 60604
(847) 373-4750
blairec.dalton@gmail.com

Vadim A. Glozman, #6315389IL
VADIM A. GLOZMAN LTD.
53 West Jackson Blvd., Suite 1410
Chicago, Illinois 60604
(312) 726-9015
vg@glozmanlaw.com




                                       3
Case: 4:17-cr-00095-RWS Doc. #: 374 Filed: 01/22/20 Page: 4 of 4 PageID #: 1851




                           CERTIFICATE OF SERVICE



       I hereby certify that on January 22, 2020, a true and correct copy of the
foregoing was filed electronically with the Clerk of the Court to be served by
operation of the Court’s electronic filing system upon the following: all Attorneys of
record.



                                          /S/   Vadim A. Glozman




                                           4
